Citation Nr: 0931086	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-38 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for corneal abrasions.  

2.  Entitlement to an increased disability evaluation for the 
Veteran's left ovary removal residuals, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The Veteran's spouse


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had certified active service from October 1974 to 
March 1978 and from October 1982 to March 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which determined 
that new and material evidence had been received to reopen 
the Veteran's claim of entitlement to service connection for 
corneal abrasions and denied the claim on the merits.  In 
April 2007, the Veteran was afforded a hearing in Washington, 
D.C., before the undersigned Acting Veterans Law Judge.  In 
August 2007, the Board determined that new and material 
evidence had been received to reopen the Veteran's claim of 
entitlement to service connection for corneal abrasions and 
denied the claim on the merits.  

In December 2008, the RO denied an increased evaluation for 
the Veteran's left ovary removal residuals.  In December 
2008, the Veteran submitted a notice of disagreement (NOD) 
with the December 2008 rating decision.  

In January 2009, the United States Court of Appeals for 
Veterans Claims (Court) set aside the August 2007 Board 
decision and remanded the Veteran's appeal to the Board for 
additional action.  The Court directed that the Veteran "may 
present, and the Board must consider, any additional evidence 
and argument in support of the matters remanded."  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on her part.  


REMAND

As noted, the Court has remanded this case for additional 
development.  Specifically, the Court indicated that there 
was not an adequate examination in this case with regard to 
etiologically of the Veteran's glaucoma.  The Court indicated 
that an adequate examination should be obtained.  

Thereafter, in February 2009 and March 2009 written 
statements, the Veteran requested a hearing before a Veterans 
Law Judge sitting at the RO (Travel Board hearing).  The 
requested hearing has not been scheduled.  Although the 
Veteran has already been afforded a Board hearing in 
Washington, D.C., as noted, the Court directed that the 
Veteran "may present, and the Board must consider, any 
additional evidence and argument in support of the matters 
remanded."  Thus, she should be afforded a Travel Board 
hearing.  The Board notes that since the Court has requested 
specific action with regard to the issue of whether new and 
material evidence has been received to reopen the Veteran's 
claim of entitlement to service connection for corneal 
abrasions, the Board must comply with that directive and the 
requested action should be completed on Remand, in addition 
to the requested hearing.

Further, in December 2008, the Veteran submitted a timely NOD 
with the denial of an increased evaluation for her left ovary 
removal residuals.  The RO has not issued a statement of the 
case (SOC) or a supplement statement of the case (SSOC) which 
addresses that issue.  The Court has indicated where a 
veteran has submitted a timely NOD with an adverse decision 
and the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-
241 (1999).  

Accordingly, this case is REMANDED for the following action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority, as to 
the issue of whether new and material 
evidence has been received to reopen the 
Veteran's claim of entitlement to service 
connection for corneal abrasions, as well as 
service connection on the merits for corneal 
abrasions.  See, e.g., Pelegrini v. Principi, 
18 Vet. App. 112 (2004); VAOPGCPREC 7-2004 
(July 16, 2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  A notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  Issue an SOC to the Veteran which 
addresses the issue of entitlement to an 
increased evaluation for left ovary 
removal residuals.  The Veteran should be 
given the appropriate opportunity to 
respond to the SOC.  The Veteran is 
advised that she must complete her appeal 
of this issue by filing a timely 
substantive appeal.  

2.  Schedule the Veteran for a VA eye 
examination to determine the nature and 
etiology of glaucoma.  Any indicated 
tests should be accomplished.  The 
examiner should review the claims folder 
prior to examination.  The examiner 
should opine as to whether the Veteran 
has corneal abrasions.  The examiner 
should opine as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that any 
current glaucoma is related to corneal 
abrasions, if diagnosed, or if glaucoma 
is otherwise related to service.  A 
complete and thorough rationale should be 
provided.  

3.  Schedule the Veteran for the 
requested hearing before a Veterans Law 
Judge sitting at the RO (Travel Board 
hearing).  The record should reflect that 
the Veteran was provided proper 
notification of the hearing.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  If new evidence has been 
considered in conjunction with this appeal, a supplemental 
statement of the case should be issued and the Veteran 
afforded a reasonable period of time within which to respond 
thereto.  The Veteran is free to submit additional evidence 
and argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).  
I 
